Citation Nr: 1137820	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 decision from the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), temporarily evaluating the disorder as 100 percent disabling due to hospitalization, effective February 11, 2006 through March 31, 2006; and as 30 percent disabling, effective April 1, 2006.  

In May 2009, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In a September 29, 2009 decision, the Board awarded an increased initial rating for PTSD, assigning a 50 percent evaluation, effective April 1, 2006.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010 the Court granted a Joint Motion for Remand on the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the claim.

Initially, the Board notes that the Joint Motion indicated that remand was necessary to obtain private treatment records from M.M., LCSW.  However, the Veteran recently submitted these records.  Thus, additional action with respect to these records is not required.  The Veteran also submitted updated VA treatment records dated to April 2011.

Additionally, the Board notes that the Veteran submitted a private medical report noting the physician's review of the evidence and an "interview" with the Veteran.  However, as the physician is located in Wisconsin and the Veteran resides in Massachusetts, it appears that the Veteran was not physically present at the same location as the examiner.  Moreover, the report does not include a mental status examination, but merely reflects the Veteran's report of symptoms without objective evaluation by the physician.  The Board notes that the last VA examination was conducted in 2007.  Accordingly, on remand, a current VA examination should be conducted.

The Veteran has also argued that his PTSD renders him unemployable.  On remand, the Veteran should be provided notice consistent with the Veterans Claims Assistance Act (VCAA) advising him of the information and evidence necessary to substantiate a claim for a total disability rating based on individual unemployability (TDIU).  The appropriate form should also be furnished to the Veteran to obtain information concerning employment.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter advising him of the information and evidence necessary to substantiate a claim for a TDIU.  The letter should also ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  The RO should ask the Veteran to provide the names and addresses of all private medical care providers who treated him for PTSD since 2006.  After securing the necessary release, the RO should obtain any relevant records identified by the Veteran.  In addition, the RO should obtain VA mental health treatment records dating since April 2011 from the Brockton VA Medical Center.  If any requested records are unavailable, the Veteran should be notified of such.

3.  The Veteran should be afforded a VA mental disorders examination to determine the current nature and severity of his service-connected PTSD.  The claims folder must be made available to and be reviewed by the in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Function score for the Veteran's service-connected psychiatric disability.

Following review of the claims file and examination of the Veteran, the examiner should render a medical opinion as to whether the Veteran's service-connected PTSD prevents the Veteran from obtaining or retaining gainful employment (without regard to his age or nonservice connected disability).  A complete rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the RO should review the record to determine whether the Veteran's claim can be granted, to include whether entitlement to a TDIU is warranted.  If any benefit sought on appeal remain denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


